Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 9/29/2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 11-13, 17, 18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200137816 (hereinafter referred to as Zhao). 
Consider claims 1, 11, Zhao teaches a communications apparatus, comprising: 
a radio transceiver, transmitting or receiving wireless signals in a wireless network (see at least ¶ [0067], Fig. 6, “…communication interface 625 may include one 
a processor, coupled to the radio transceiver and configured to perform operations (see at least ¶ [0063], “…Processor 610 may perform one or multiple operations based on an operating system and/or various applications or computer programs …”) comprising: 
storing cell information of a Long Term Evolution (LTE) cell supporting Evolved Universal Terrestrial Radio Access (EUTRA)-New Radio (NR) Dual Connectivity (EN-DC) (see at least ¶ [0020], “…The EN-DC end device may compare the broadcasted PLMN identifier to the stored PLMN identifier in order to determine whether the EN-DC capable eNB is EN-DC capable (e.g., as an anchor cell that is locally connected to a 5G cell)…”); and 
performing a mobility procedure to camp on the LTE cell according to the stored cell information of the LTE cell supporting EN-DC (see at least ¶ [0072], “…during the cell selection/reselection procedure, it is determined whether a candidate LTE cell supports EN-DC based on the SIB message. In block 720--YES, when it is determined that the candidate LTE cell supports EN-DC, the end device may camp on the candidate LTE cell (block 725). In block 730, the end device may ignore handover to a non-EN-DC call …”).
Consider claims 2, 12 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao teaches storing the cell information of the LTE cell supporting EN-DC includes: storing the cell information of the LTE cell supporting EN-DC in response to a 
Consider claims 3, 13 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao teaches the message includes a dedicated signaling message received from the LTE cell (see at least ¶ [0076], “…the end device may camp on the candidate cell (block 825). For example, end device 180 may camp on an EN-DC capable LTE cell (e.g., eLTE eNB)…”).
Consider claims 7, 17 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao teaches the cell information comprises one or a combination of a Public Land Mobile Network (PLMN) identifier of the LTE cell, a Tracking Area Code (TAC) of the LTE cell, an E-UTRA Absolute Radio Frequency Channel Number (EARFCN) or a physical frequency of the LTE cell, a Physical Cell Identifier (PCI) of the LTE cell and a cell identifier of the LTE cell (see at least ¶ [0053], “…access network 105 (e.g., eLTE eNB 202) may broadcast a PLMN identifier that indicates a home PLMN 502 for EN-DC capable end devices (e.g., end device 180). According to an exemplary implementation, the PLMN identifier may be a dedicated PLMN identifier for EN-DC capable end devices. In other words, eLTE eNB 202 may broadcast one PLMN identifier (e.g., 311480 or another value) that indicates a home PLMN for end devices other than EN-DC 
Consider claims 8, 18 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao teaches the mobility procedure is a handover procedure to handover from a serving cell to the LTE cell (see at least ¶ [0041], “…the cell selection management service includes management of handovers to non-EN-DC capable cells…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9, 10, 14-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20200137816 (hereinafter referred to as Zhao) in view of US Patent Application Publication 20180092085 (hereinafter referred to as Shaheen).
Consider claims 4, 14 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao disclose all the subject matters of the claimed invention concept. However, Zhao does not particularly disclose the message is an RRCConnectionReconfiguration message carrying a MeasObjectNR information element (IE) or a RadioResourceConfigDedicated IE with a scg-Configuration field.  In an analogous field of endeavor, attention is directed to Shaheen, which teaches the message is an RRCConnectionReconfiguration message carrying a MeasObjectNR information element (IE) or a RadioResourceConfigDedicated IE with a scg-Configuration field (see Shaheen, at least ¶ [0144], “…The IE RadioResourceConfigDedicated is used to setup/modify/release RBs, to modify the Medium Access Control (MAC) main configuration, to modify the SPS configuration and to modify dedicated physical configuration. Listing (6) provides an example of the RadioResourceConfigDedicated information element …” and further see at least ¶ [0150], “…The IE MeasObjectNR specifies information applicable for inter-Radio Access Technology (inter-RAT) NR measurements …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhao disclosed invention, and have the message is an RRCConnectionReconfiguration message carrying a MeasObjectNR information element (IE) or a RadioResourceConfigDedicated IE with a 
Consider claims 5, 15 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao disclose all the subject matters of the claimed invention concept. However, Zhao does not particularly disclose the message is an UECapabilityEnquiry message carrying an UECapabilityEnquiry-v1510 IE with a requestedFreqBandsNR-MRDC-r15 field.  In an analogous field of endeavor, attention is directed to Shaheen, which teaches the message is an UECapabilityEnquiry message carrying an UECapabilityEnquiry-v1510 IE with a requestedFreqBandsNR-MRDC-r15 field (see Shaheen, at least table 24, “UECapabilityEnquiry”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhao disclosed invention, and have the message is an UECapabilityEnquiry message carrying an UECapabilityEnquiry-v1510 IE with a requestedFreqBandsNR-MRDC-r15 field, as taught by Shaheen,  thereby, to provide a wireless communication system may provide communication for a number of wireless communication devices, each of which may be serviced by a base station, as discussed by Shaheen, (see ¶ [0003]). 
Consider claims 6, 16 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:

Consider claims 9, 19 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao disclose all the subject matters of the claimed invention concept. However, Zhao does not particularly disclose performing measurement on the serving cell and one or more candidate cells comprising the LTE cell to obtain a first measured value of the LTE cell; adjusting the first measured value to obtain a second measured value different from the first measured value; and reporting the second measured value as a measurement result of the LTE cell to the serving cell.  In an analogous field of endeavor, attention is directed to Shaheen, which teaches performing measurement on the serving cell and one or more candidate cells comprising the LTE cell to obtain a first measured value of the LTE cell; adjusting the first measured value to obtain a second measured value different from the first measured value; and reporting the second measured value as a measurement result of the LTE cell to the serving cell (see Shaheen, at least ¶ [0118], “…This would require that LTE control signaling (SRBs) messages be used to carry (e.g., encapsulate using separate NR-SRB or LTE-SRB) NR commands and deliver them to an NR UE/NR gNB for execution. Furthermore, the LTE commands have to be adjusted such that they carry new Information Elements (IE) and commands to be able to steer/aggregates certain data traffic flows (DRBs) toward NR system/devices…”).

Consider claims 10, 20 (depends on at least claims 1, 11), Zhao discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Zhao teaches the serving cell does not support EN-DC (see at least ¶ [0073], “…when it is determined that there is not another candidate cell to consider (block 735--NO), the end device may camp on the candidate cell (block 740). In block 745, subsequent to the camping on the non-EN-DC capable cell, end device may continue to search for a candidate cell that supports EN-DC.…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/            Primary Examiner, Art Unit 2645